Citation Nr: 0303685	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to Title 38 United States Code, Section 1151, for 
the cause of the veteran's death as a result of 
hospitalization or medical treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board remanded the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151 in July 2001 for further 
development.  The issue has returned for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  At the time of his death in September 1999, at age 55, 
the veteran was not service connected for a medical disorder.

3.  The veteran's Certificate of the Death reflects that his 
immediate cause of death was by cardiorespiratory arrest, due 
to acute myocardial infarction; with status post coronary 
artery bypass surgery; small bowel obstruction with a band 
and distal necrosis at the ileal band with proximal jejunal 
perforation, which were significant conditions contributing 
to death but not resulting in the underlying cause of death.

4.  The veteran's death was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing of 
medical treatment and surgery in March 1999.


CONCLUSION OF LAW

The requirements for dependence and indemnity compensation 
for the cause of the veteran's death as a result of VA 
hospitalization or medical treatment under 38 U.S.C.A. § 1151 
have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the claimant of 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, VA informed the appellant of the information 
necessary to substantiate the claim on several occasions.  
The Board notified her in the July 2001 remand.  The RO 
issued an August 2001 letter and a November 2001 supplemental 
statement of the case.  The RO explained its decision with 
respect to the issue.  Under these circumstances, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
appellant of which information and evidence she was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in a letter dated in August 
2001.  The VCAA also requires VA to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, the 
RO obtained the records of the veteran's treatment at VA.  VA 
obtained a pertinent medical opinion based on a review of the 
claims files addressing the specific question at issue in 
this appeal.  

The appellant notified the RO in a September 2001 letter that 
she was not aware of any additional evidence to provide to 
VA.  Also, the appellant's representative acknowledged in the 
January 2003 written brief presentation that VA notified the 
appellant of her rights under the VCAA in an August 2001 
letter.

There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met.

II.  Legal Criteria

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997. 
The appellant's claim was filed after October 1, 1997. 
Therefore, the amended law is applicable.  See VAOPGCPREC 40-
97 (December 13, 1997), published at 63 Fed. Reg. 31,263 
(1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1) (2) (2002).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2002).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  
38 C.F.R. § 3.358(c)(3) (2002).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2002).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151, which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

In the instant case, the appellant's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO after 
the amended version went into effect.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the appellant's claim must be adjudicated under the current 
version of section 1151.  That is, the standard is to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (Dec. 31, 1997).






III.  Factual background

With the above criteria in mind, the facts will be 
summarized.  According to VA medical records dated during the 
1990s until the veteran's death in September 1999, the 
veteran was treated for atherosclerotic cardiovascular 
disease. 

In March 1999, the veteran underwent coronary artery bypass 
grafting times five at the VA hospital.  Subsequent VA 
discharge reports dated in April, May, and June 1999 indicate 
that the veteran experienced a number of physical problems, 
to include chronic renal failure secondary to cholesterol 
embolization and coronary artery disease, status post five 
vessel coronary artery bypass graft.  

According to a May 2002 VA examination report, the examiner 
indicated that the claims files had been reviewed.  The 
examiner outlined the veteran's medical history as follows.  
The veteran had five risk factors for atherosclerotic 
cardiovascular disease evidenced by two-pack smoking for 55-
years causing COPD, hypercholesterolemia, hypertension, 
diabetes mellitus, and evidence of atherosclerotic 
cardiovascular disease causing peripheral vascular disease, 
status post aorto bifemoral bypass surgery grafting in 1993.  
The veteran received coronary artery bypass grafting times 
five in March 1999.  He had no complications, and he was 
discharged home later in March 1999, two weeks after his 
bypass surgery.  He died of cardiopulmonary arrest in 
September 1999, more than five months after his surgery.  
Meanwhile, the veteran developed chronic renal failure from 
cholesterol in the arteries especially the aorta.  The 
veteran developed acute respiratory failure secondary to 
history of COPD, fluid overload from renal insufficiency and 
congestive heart failure requiring mechanical ventilation.

Based on this review of the record, the VA examiner opined 
that it was unlikely that coronary artery bypass surgery in 
March 1999 caused or contributed to cardiopulmonary arrest in 
September 1999.  The examiner further opined that 
hypothetically, extensive atherosclerotic cardiovascular 
disease could cause also a small bowel ischemia, small bowel 
obstruction, necrosis, and perforation.  These complications 
were the consequence of severe atherosclerotic cardiovascular 
disease.  The examiner noted that a review of the claims file 
revealed no carelessness, negligence, or lack of proper 
skill, eroding judgment or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment.

IV.  Analysis

It is the duty of the [Board] as the factfinder to determine 
the credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The only 
"positive" evidence of record linking the cause of the 
veteran's death to negligence on the part of VA is 
represented by the appellant's uncorroborated contentions set 
out in various written statements, which are of record.  The 
appellant contends that, as a result of the March 1999 VA 
heart operation, plaque was dislodged from around the 
veteran's heart.  This plaque then migrated to the veteran's 
kidneys and caused the kidneys to malfunction.  Essentially, 
according to the appellant, this started a downward spiral in 
the veteran's health, which led to his death.  Such lay 
assertions as to medical causation, however, are of minimal 
probative value when they are not supported by competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The appellant submitted a June 2000 letter from L.C.P, M.D., 
a private heart specialist.  Dr. L.C.P. reported that the 
veteran had been a patient of his for many years.  In May 
1999, following the VA operation in March 1999, the veteran 
was admitted to Claiborne County Hospital, intensive care 
unit.  At that time, the veteran was diagnosed with renal 
failure, congestive heart failure and chest pain. Dr. L.C.P. 
attempted to transfer the veteran to the VA Hospital, but the 
VA Hospital had no beds available in the intensive care unit.  
Several days later, Dr. L.C.P. successfully transferred the 
veteran to the VA hospital.  The May 1999 VA discharge 
summary was discussed above regarding the veteran's transfer 
and treatment at the VA hospital.  This letter provided by 
Dr. L.C.P. lacks probative weight with respect to the issue 
on appeal.  Dr. L.C.P. provided a factual background, but he 
did not opine that VA was negligent in its care for the 
veteran, or that the veteran's death was caused as a result 
of VA negligent treatment. 

The competent medical evidence that is of record, 
specifically the January 2003 medical opinion provided by the 
VA examiner, contradicts the appellant's assertions.  
Accordingly, the Board concludes that the weight of the 
"negative" evidence exceeds that of the "positive," and 
the claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death due to VA medical 
treatment must accordingly be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death due to VA medical treatment 
rendered in March 1999 is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

